Citation Nr: 1716580	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1976 to August 1980 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2010 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of that hearing is of record.

In March 2016, the Board remanded the current appellate claims for further development, to include new examinations of the Veteran's thoracolumbar and cervical spine disorders.  Such an examination was accomplished in December 2016, and all other development directed by the remand directives appears to have been substantially accomplished.

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the thoracolumbar and cervical spine claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently service connected for major depressive disorder, evaluated as 50 percent disabling; degenerative arthritis of the thoracolumbar spine, evaluated as 20 percent disabling; degenerative arthritis of the cervical spine, evaluated as 20 percent disabling; radiculopathy of the right upper extremity, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His current combined rating is 80 percent.

2.  The competent medical and other evidence of record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishment of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in this case it does not appear the Veteran has identified any deficiency regarding the notification and assistance he has received regarding his TDIU claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, for the reasons stated below, the Board finds the Veteran is entitled to a TDIU in this case.  Therefore, any deficiency with respect to these duties is moot.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Here, the Veteran is currently service connected for major depressive disorder, evaluated as 50 percent disabling; degenerative arthritis of the thoracolumbar spine, evaluated as 20 percent disabling; degenerative arthritis of the cervical spine, evaluated as 20 percent disabling; radiculopathy of the right upper extremity, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His current combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular requirements for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the record reflects that the Veteran completed high school, and received additional training for mechanic work involving heating and cooling systems.  Following service, the record reflects the Veteran was employed as a mechanic, as well as installing heating systems and air conditioners.  However, the record reflects he has not engaged in substantially gainful employment since January 2005.

The Board observes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

The Board acknowledges that there does not appear to be any dispute the Veteran's service-connected disabilities preclude his being able to engage in physical employment consistent with his work experience.  In addition to the Veteran's own testimony to that effect, it is noted that an April 2005 statement from a VA clinician attested that he was unable to perform the physical duties needed for his job due to his medical conditions.  Further, a September 2008 decision by the Social Security Administration (SSA) essentially came to the same conclusion when finding he was entitled to disability benefits from that agency.  Although the Board is not bound by the SSA's determination, it is probative evidence for consideration particularly as it focused upon physical impairment from the cervical and thoracolumbar spines.  Moreover, a January 2010 VA examiner opined he was disabled from physically oriented work such as he used to do.

In view of the foregoing, it appears that the issue in this case is whether the Veteran is capable of substantially gainful employment in a sedentary capacity due to his service-connected disabilities.  

The Board acknowledges that the Veteran has contended he would not be able to re-train for a new occupation, to include at his October 2015 hearing.  Further, the September 2008 SSA decision found that the Veteran's acquired job skills did not transfer to other occupations within his residual functional capacity.  However, both the Veteran and the SSA decision indicate that his age was a factor in his not seeking or being able to obtain new employment.  As already noted, his age is not a factor for consideration in determining whether he is entitled to a TDIU.

The Board also observes that the September 2008 SSA decision noted that, as reflected by consultations conducted in 2006, the Veteran was capable of light work except he could stand and work for a total of only 2 hours in a normal workday; and could climb, balance, stoop, kneel, crouch and crawl only occasionally.  Further, the January 2010 VA examiner opined the Veteran was not disabled from all gainful employment by VA standards.  In pertinent part, the examiner opined that for a man with his intelligence, focus and experience in the workplace, there were many office-based occupations that would allow him the flexibility to stand or sit alternatively, as the comfort of his thoracolumbar spine did indeed require.  Moreover, the examiner opined that with appropriate vocational rehabilitation, and proper motivation, the Veteran would likely be able to maintain gainful employment should such be offered.
Despite the foregoing, the Board notes that the Veteran testified at his October 2015 hearing that the impairment from his back was such that he could not complete such re-training.  He also reported that he had never done computer work.  Further, the January 2010 VA examiner noted that he would likely not be able to work at a keyboard all day due to the potential for return of his historical hand problems for which a carpal tunnel release was done (none detectable on that examination) due to the repetitive stress, but occasional data entry would not likely cause difficulty.  Although service connection is not in effect for carpal tunnel syndrome, since the time of that examination service connection was established for right upper extremity radiculopathy manifested by incomplete paralysis thereof.  Such impairment would appear to be consistent with that of the carpal tunnel described by the January 2010 VA examiner; i.e., he cannot work at a keyboard all day, and only occasional data entry is possible.  Moreover, the more recent December 2016 VA examination stated that the thoracolumbar spine disorder impacted his ability to work, in part, because he could not engage in prolonged sitting.  As such, it appears he has a number of restrictions regarding the type of sedentary employment he could engage in due to his service-connected disabilities.

The Board further notes that while the record, including VA examinations and the September 2008 SSA decision, reflect the service-connected physical disabilities result in more work-related impairment than the service-connected depression, that disability has been found to be manifested by reduced reliability and productivity to include on VA examinations in May 2009 and January 2010.  In addition, his current 50 percent rating for the depression is recognized as being consistent with symptoms such as difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Such impairment indicates it would be difficult, at best, for the Veteran to transition to the type of sedentary employment consistent with his education and work history, particularly when combined with the aforementioned physical impairment attributable to his other service-connected disabilities.

In view of the foregoing, the Board must find that the Veteran would be capable of no more than marginal employment consistent with his education and work history due to the impairment caused by his service-connected disabilities.  Under the law, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  The Board also notes the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

For these reasons, the Board concludes the competent medical and other evidence of record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

Entitlement to a TDIU due to service-connected disability is granted.


REMAND

As already indicated, the Veteran has been accorded multiple VA examinations to evaluate his service-connected thoracolumbar and cervical spine disorders during the pendency of this case, with the most recent in December 2016.  However, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the December 2016 examinations are in accord with these requirements.  As such, it appears these examinations are inadequate to determine whether higher ratings are warranted for these disabilities.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concludes that a remand is requires to accord the Veteran an examination which does adequately evaluate his service-connected thoracolumbar and cervical spine disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his thoracolumbar and cervical spines since December 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his thoracolumbar and cervical spine symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected thoracolumbar and cervical spine disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

It is imperative that the examiner(s) comment on the functional limitations of the thoracolumbar and cervical spines caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner(s) that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  
The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


